MATTHIAS, J.
1. The general rule that one may not recover for injuries resulting from an act to which he had consented does not apply when the public peace or the life of a participant in the wrongful act is involved.
2. An action to recover damages from one who performed an illegal operation to produce an abortion may be maintained by the administrator of a woman whose death resulted from Such wrongful act, even though she consented thereto. (Barholt v. Wright, 45 Ohio St. 177, approved and followed.)
Judgment affirmed.
Marshall, C. J., Day and Allen, JJ., concur. Wanamaker, J., not participating.